Exhibit 10.19 CHANGE IN CONTROL, CONFIDENTIALITY AND NON-COMPETE AGREEMENT This Agreement is made as of November 13, 2007 (the “Effective Date”), between Greater Community Bank (the “Bank”), a New Jersey commercial banking corporation, Greater Community Bancorp (“GCB”), a New Jersey business corporation (hereinafter collectively referred to as “the Company”) and Roger Tully (the “Executive”). WHEREAS, it is anticipated the Executive will be a valued employee of the Company; and WHEREAS, the Company desires to enter into this Agreement with the Executive to provide the Executive with contractual assurances to induce the Executive to remain as an employee of the Company notwithstanding the possibility, threat or occurrence of a Change in Control (as defined below) of the Company, provided that the Executive remains as the officer in charge of Risk and Operations at the time of a Change in Control; WHEREAS, the Company desires to enter into this Agreement with the Executive regarding obligations of confidentiality and competition during and following employment; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and Company’s employment of Executive as an at-will employee, the Executive and the Company agree as follows: 1.
